Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 1 of 30 PageID #: 8




                               Exhibit B
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 2 of 30 PageID  #:2/20/2020
                                                                        Filed: 9        4:45 PM
                                                                                                                           Clerk
                                                                                                           Henry County, Indiana




 STATE OF INDIANA           )
                                          IN                 THE HENRY CIRCUIT COURT
                            )
                                SS:
 COUNTY OF HENRY            )
                                            CAUSE NO. 33C01—2001—CT—00004


 DAVID HUTCHENS and
 CHRISTINA HUTCHENS,

                     Plaintiffs,


         V.                              Vx—rvx—rvwvvvvx—r




 DIAMOND SEVEN EXPRESS, LLC
 and IOAN BLAGA,

                     Defendants.



                                      APPEARANCE
 1.      The undersigned attorney and all attorneys                      listed   on   this   form   now appear
                                    members:
 in this case for the following party


              Defendants, Diamond Seven Express, LLC and Ioan Blaga

 2.      Address of pro se responding party or parties                        (as applicable for service of
 process):

 Name:                                                          Name
 Address:                                                      Address

 3.      Attorney information (as applicable for service 0f process):

 Name:          Christopher R. Whitten                         Atty. No.:      20429-49
                Emily M. Gettum                                Atty. No.:      31012-41
 Address:       WHITTEN LAw OFFICE                              Phone:         317/362-0225
                6801 Gray Road, Suite H                         Fax:           317/362-0151
                Indianapolis, IN 46237                          E—Mail: cwhitten®indvcounseLcom
                                                                          egettum®indvcounseLcom

 4.      Will responding party accept   FAX                  service:   Yes   _           No     X
 5.      ﬁrst initiating party ﬁling this case, the Clerk is required to assign this
         If
 case the following Case Type under Administrative Rule 8(b)(3):

 6.      Additional information required by state or local rule:
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 3 of 30 PageID #: 10




 7.    (Optional)       Additional information t0 supplement the appearance form
 submitted by the initiating party:




                                           Christopher R. Whitten


                                           MMW
                                           Emily M. Gettum


                                CERTIFICATE OF SERVICE

       I   certify that   on the 20th day of February, 2020,
                                                     I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which sent
 notiﬁcation to the following CM/ ECF participants:

       Samantha         C. Craig Stevens
       Whitney    Coker
                   L.
       CRAIG KELLEY 85 FAULTLEss, LLC
       5845 Lawton Loop East Drive
       Indianapolis, IN      46216




                                            WWW
                                           Christopher R. Whitten



 Christopher R. Whitten
 Emily M. Gettum
 WHITTEN LAW OFFICE
 6801 Gray Road, Suite H
 Indianapolis, IN 46237
 PH: 317-362-0225
 FX: 317—362—0151
 cwhitten@indvcounsel.com
 egettum®indvcounseLcom
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 4 of 30 PageID   #: 1/25/2020
                                                                         Filed: 11        9:35 AM
                                                                                                      Clerk
                                                                                      Henry County, Indiana




 STATE OF INDIANA          )              IN THE HENRY CIRCUIT COURT
                           )      SS:
 COUNTY OF HENRY           )              CAUSE NO. 33C01-2001-CT-000004
                                                             Henry Circuit Court 1
 DAVID HUTCHENS and
 CHRISTINA HUTCHENS            )
                               )
      Plaintiffs,              )
                               )
 v.                            )
                               )
 DIAMOND SEVEN EXPRESS LLC and )
 IOAN BLAGA                    )
                               )
                               )
      Defendants.              )

                   APPEARANCE OF ATTORNEY IN CIVIL CASE

 Party Classification:     Initiating X         Responding              Intervening

        1. The undersigned attorney and all attorneys listed on this form now appear

 in this case for Plaintiffs David Hutchens and Christina Hutchens.

        2. Applicable attorney information for service as required by Trial Rule

 5(B)(2) and for case information as required by Trial Rules 3.1 and 77(B) is as

 follows:

                     David W. Craig, #4356-98
                     Scott A. Faultless, #15736-49
                     William J. Kelley, #16989-69
                     Christopher M. Barry, #26254-49
                     Alexander R. Craig, #31273-49
                     Samantha C. Craig Stevens, #32553-49
                     Whitney L. Coker, #32556-48
                     CRAIG KELLEY & FAULTLESS LLC
                     5845 Lawton Loop East Drive
                     Indianapolis, IN 46216
                     (317) 545-1760

                                            1
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 5 of 30 PageID #: 12




                     (317) 545-1794 (facsimile)
                     ccrabtree@ckflaw.com (e-mail address)

       3. There are other party members. Yes X No          .

       4. The Clerk is requested to assign this case the following Case Type under

 Administrative Rule 8(b)(3): CT

       5. I will accept service by FAX only at the above noted number. Yes X No

       6. This case involves support issues: Yes     No X

       7. There are related cases: Yes      No X

       8. This form has been served on all other parties Certificate of Service is

 attached: Yes X No

       9. Additional information required by local rule. No other information is

 required by local rule.

                                         Respectfully submitted,

                                         CRAIG KELLEY & FAULTLESS LLC


                                         /s/ Samantha C. Craig Stevens
                                         Samantha C. Craig Stevens, #32553-49


                                         /s/ Whitney L. Coker
                                         Whitney L. Coker, #32556-48

 Attorneys for Plaintiffs:

 CRAIG KELLEY & FAULTLESS LLC
 5845 Lawton Loop East Drive
 Indianapolis, IN 46216
 (317) 545-1760
 (317) 545-1794 (facsimile)
                                           2
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 6 of 30 PageID #: 13




                            CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing Appearance of
 Initiating Party has been served with the Summons and Complaint.

                                               /s/ Samantha C. Craig Stevens
                                               Samantha C. Craig Stevens




                                           3
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 7 of 30 PageID   #: 1/25/2020
                                                                         Filed: 14        9:35 AM
                                                                                                       Clerk
                                                                                       Henry County, Indiana




 STATE OF INDIANA            )            IN THE HENRY CIRCUIT COURT
                             )      SS:
 COUNTY OF HENRY             )            CAUSE NO.       33C01-2001-CT-000004
                                                               Henry Circuit Court 1

 DAVID HUTCHENS and
 CHRISTINA HUTCHENS                          )
                                             )
         Plaintiffs,                         )
                                             )
 v.                                          )
                                             )
 DIAMOND SEVEN EXPRESS LLC and               )
 IOAN BLAGA                                  )
                                             )
                                             )
         Defendants.                         )

                                       COMPLAINT

         Plaintiffs David Hutchens and Christina Hutchens, by counsel, hereby assert

 claims for relief against Defendants Diamond Seven Express LLC and Ioan Blaga.

 In support hereof, the Plaintiffs state and allege:

      1. At all times relevant herein, David Hutchens was domiciled in Wayne County,

 Indiana.

      2. At all times relevant herein, Ioan Blaga was domiciled in Illinois.

      3. At all times relevant herein, Diamond Seven Express LLC was doing business

 in Henry County, Indiana.

      4. At all times relevant herein, Ioan Blaga was an employee of Diamond Seven

 Express LLC and working within the scope of said employment. As a result of an

 employee-employer relationship, Diamond Seven Express LLC is liable, under the

 theory of respondeat superior, for the negligent acts or omissions of Ioan Blaga.

      5. On November 25, 2019, at approximately 12:00 p.m., David Hutchens was
                                          1
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 8 of 30 PageID #: 15




 operating a BMW in the right, eastbound lane on Interstate 70 in Henry County,

 Indiana.

    6. At said date and time, Ioan Blaga was operating a Semi-Tractor and Trailer in

 the left, eastbound lane on Interstate 70 in Henry County, Indiana.

    7. At said date and time, Ioan Blaga negligently changed lanes on Interstate 70

 and caused the Semi-Tractor and Trailer to collide with the BMW being occupied by

 David Hutchens.

    8. At all times relevant herein, Diamond Seven Express LLC was a motor carrier

 subject to the provisions of the Federal Motor Carrier Safety Regulations as

 incorporated by reference in Indiana Code §8-2.1-24-18.

    9. At all times relevant herein, the Semi-Tractor and Trailer being operated by

 Ioan Blaga was a commercial motor vehicle subject to the provisions of the Federal

 Motor Carrier Safety Regulations as incorporated by reference in Indiana Code §8-

 2.1-24-18.

    10. At all times relevant herein, as the driver and operator of the Semi-Tractor

 and Trailer, Ioan Blaga was subject to the provisions of the Federal Motor Carrier

 Safety Regulations as incorporated by reference in Indiana Code §8-2.1-24-1.

    11. At all times relevant herein, Ioan Blaga owed various duties which included,

 but are not limited to, the following:

            a. a duty to exercise reasonable care in the operation of the vehicle;

            b. a duty to maintain proper control of the vehicle;

            c. a duty to keep a proper lookout;
                                            2
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 9 of 30 PageID #: 16




           d. a duty to operate the vehicle at a reasonable speed under the

              circumstances in order to avoid a collision; and

           e. a duty to not change from one traffic lane to another unless the

              movement could be made with reasonable safety;

           f. a duty to use a turn signal indicating a lane change; and

           g. a duty to yield the right of way

    12. On November 25, 2019, at approximately 12:00 p.m., Ioan Blaga negligently

 breached the duties that were owed. Ioan Blaga’s breaches include, but are not

 limited to, the following:

           a. failing to exercise reasonable care in the operation of the vehicle;

           b. failing to maintain proper control of the vehicle;

           c. failing to keep a proper lookout;

           d. failing to operate the vehicle at a reasonable speed under the

              circumstances in order to avoid a collision;

           e. changing from one traffic lane to another when the movement could

              not be made with reasonable safety;

           f. failing to use a turn signal to indicate a lane change; and

           g. failing to yield the right-of-way.

    13. Some or all of Ioan Blaga’s negligent acts or omissions were violations of

 statutes or ordinances, for which there was no excuse or justification, that were

 designed to protect the class of persons, in which David Hutchens was included,

 against the risk of harm which occurred as a result of the violations.
                                            3
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 10 of 30 PageID #: 17




     14. As a direct and proximate result of Ioan Blaga’s negligence, David Hutchens:

           a. has sustained injuries, which might be permanent in nature and have

              affected the ability to function as a whole person;

           b. has sustained physical pain and mental suffering, and it is likely

              physical pain and mental suffering will be experienced in the future, as

              a result of the injuries;

           c. has incurred reasonable expenses for necessary medical care,

              treatment and services, and it is likely expenses for future medical

              care, treatment, and service will also be incurred;

           d. may have had personal property damaged or destroyed, lost the use of

              personal property, and incurred towing and storage expenses;

           e. may have lost earnings, profits or income;

           f. may have lost or suffered an impairment of earning capacity;

           g. may have sustained bodily disfigurement or deformity; and

           h. may have been otherwise damaged and injured.

     15. As a direct and proximate result of Ioan Blaga’s negligence, Christina

  Hutchens:

           a. lost the care, society, companionship, support and service of a spouse

              and it is likely that said care, society, companionship, support, or

              service will be lost in the future;

           b. may have lost earnings, profits or income; and

           c. may have been otherwise damaged and injured
                                             4
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 11 of 30 PageID #: 18




        WHEREFORE, Plaintiffs David Hutchens and Christina Hutchens pray that

  the Court enters a judgment against Defendants Diamond Seven Express LLC and

  Ioan Blaga, and for Plaintiffs, in an amount sufficient to reasonably compensate

  Plaintiffs for the damages incurred and injuries sustained, for costs, for a trial by

  jury on all issues in this cause, and all other just and proper relief in the premises.


                                           Respectfully submitted,

                                           CRAIG KELLEY & FAULTLESS LLC


                                           /s/ Samantha C. Craig Stevens
                                           Samantha C. Craig Stevens, #32553-49


                                           /s/ Whitney L. Coker
                                           Whitney L. Coker, #32556-48

  Attorneys for Plaintiffs:

  CRAIG KELLEY & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)




                                             5
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 12 of 30 PageID  #:2/20/2020
                                                                         Filed: 19       4:47 PM
                                                                                                                          Clerk
                                                                                                          Henry County, Indiana




  STATE OF INDIANA                )
                                                IN             THE HENRY CIRCUIT COURT
                                  )
                                      SS:
  COUNTY OF HENRY                 )
                                                 CAUSE NO. 33C01—2001—CT—OOOO4


  DAVID HUTCHENS and
  CHRISTINA HUTCHENS,

                         Plaintiffs,


          V.                                    vvvvvvvvvvv




  DIAMOND SEVEN EXPRESS, LLC
  and IOAN BLAGA,

                         Defendants.

                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                       TO ANSWER PLAINTIFFS’ COMPLAINT
          Defendants, Diamond Seven Express, LLC and Ioan Blaga (“Defendants”),

  by counsel, and in support of             their             Motion   for   Extension of Time to Answer

  Plaintiffs’   Complaint   (the “Complaint”) state as follows:


           1.     Counsel   for   Defendants has just been retained in this matter and

  requires additional time to confer with their clients                      and   to prepare   an appropriate

  response to the Complaint.

          2.     Although the online docket                     for the above—referenced lawsuit        shows

  that service has not been perfected on Defendant                           Diamond Seven Express, LLC,

  it   appears that service on Defendant Diamond Seven Express, LLC was made 0n

  0r about February 3, 2020.

          3.     The online docket          for the             above-referenced lawsuit shows that

  service has not yet     been perfected on Defendant, Ioan Blaga.

          4.      No   prior enlargement of time has                   been requested or obtained.
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 13 of 30 PageID #: 20




        WHEREFORE,           Defendants, Diamond Seven Express, LLC and Ioan Blaga,

  by counsel, respectfully request the Court          for   an enlargement   of time   up   to   and

  including,   March      27, 2020, in   Which   t0   respond   t0 the   Complaint and      for all


  other just and proper      relief.


                                             Respectfully submitted,

                                             WHITTEN LAW OFFICE



                                             By
                                                        MMW
                                                  Christopher R. Whitten/ #20429—49
                                                  Emily M. Gettum/#3 10 12—4 1
                                                  Counsel for Defendants


                                 CERTIFICATE OF SERVICE

        I   certify that   0n the 20th day of February, 2020,
                                                      I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system, which sent
  notiﬁcation to the following CM/ ECF participants:

        Samantha         C. Craig Stevens
        Whitney    Coker
                    L.
        CRAIG KELLEY 8r, FAULTLESS, LLC
        5845 Lawton Loop East Drive
        Indianapolis, IN      46216


                                                 WWW
                                             Christopher R. Whitten

  Christopher R. Whitten
  Emily M. Gettum
  WHITTEN LAW OFFICE
  6801 Gray Road, Suite H
  Indianapolis, IN   46237
  PH: 317-362-0225
  FX: 317—362—0151
  cwhitten@indvcounsel.com
  egettumfaﬁndvcounselcom
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 14 of 30 PageID  #:1/25/2020
                                                                         Filed: 21       9:35 AM
                                                                                                     Clerk
                                                                                     Henry County, Indiana




  STATE OF INDIANA            )          IN THE HENRY CIRCUIT COURT
                              )    SS:
  COUNTY OF HENRY             )          CAUSE NO.        33C01-2001-CT-000004

  DAVID HUTCHENS and                                         Henry Circuit Court 1
  CHRISTINA HUTCHENS            )
                                )
       Plaintiffs,              )
                                )
  v.                            )
                                )
  DIAMOND SEVEN EXPRESS LLC and )
  IOAN BLAGA                    )
                                )
                                )
       Defendants.              )

                                  JURY TRIAL DEMAND

        Plaintiffs David Hutchens and Christina Hutchens, by counsel, pursuant to

  Trial Rule 38 of the Indiana Rules of Procedure and the Constitution of the State of

  Indiana, hereby demand a trial by jury on all issues in this cause.

                                         Respectfully submitted,

                                         CRAIG KELLEY & FAULTLESS LLC


                                         /s/ Samantha C. Craig Stevens
                                         Samantha C. Craig Stevens, #32553-49

                                         /s/ Whitney L. Coker
                                         Whitney L. Coker, #32556-48
  Attorneys for Plaintiffs:

  CRAIG KELLEY & FAULTLESS LLC
  5845 Lawton Loop East Drive
  Indianapolis, IN 46216
  (317) 545-1760
  (317) 545-1794 (facsimile)
                                            1
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 15 of 30 PageID #: 22




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing Jury Trial
  Demand has been served with the Summons and Complaint.


                                               /s/ Samantha C. Craig Stevens
                                               Samantha C. Craig Stevens




                                           2
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 16 of 30 PageID  #:2/20/2020
                                                                         Filed: 23       4:47 PM
                                                                                                                           Clerk
                                                                                                           Henry County, Indiana




  STATE OF INDIANA             )
                                                  IN              THE HENRY CIRCUIT COURT
                               )
                                   SS:
  COUNTY OF HENRY              )
                                                   CAUSE NO. 33C01—2001—CT—OOOO4


  DAVID HUTCHENS and
  CHRISTINA HUTCHENS,
                                                                                   FILED
                      Plaintiffs,                                             February 21, 2020
                                                                              CLERK HENRY CIRCUIT
        V.                                        vvvvvvvvvvv




                                                                                 COURT NO.1
                                                                                          BW
  DIAMOND SEVEN EXPRESS, LLC
  and IOAN BLAGA,

                      Defendants.

                     ORDER ON DEFENDANTS’ MOTION FOR
             EXTENSION OF TIME TO ANSWER PLAINTIFFS’ COMPLAINT

        THIS MATTER having come before the Court 0n Defendants’ Motion                                      for


  Extension 0f time t0 Answer        Plaintiffs’                 Complaint.

        And    the Court being advised in the premises                           now ﬁnds      that said motion

  should be    GRANTED.

        IT IS   THEREFORE ORDERED                                by   this   Court that the time in Which

  Defendants have t0 answer         Plaintiffs’                 Complaint be and hereby     is   EXTENDED to
  and including March     27, 2020.

                                                                      21
        ALL OF WHICH      IS       ORDERED,                this              day of February, 2020.




                                                  JUDGE, Henry                   Circuit Court
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 17 of 30 PageID #: 24




  Distribution:

  Christopher R. Whitten
  Emily M. Gettum
  WHITTEN LAW OFFICE
  cwhitten@indvcounse1.com
  egettum®indvc0unseLcom

  Samantha       C. Craig Stevens
  Whitney    Coker
            L.
  CRAIG KELLEY 8; FAULTLEss, LLC
  ccrabtree@ckﬂaw.com
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 18 of 30 PageID  #:1/25/2020
                                                                         Filed: 25       9:35 AM
                                                                                                                      Clerk
                                                                                                      Henry County, Indiana




  STATE OF INDIANA               )               IN THE HENRY CIRCUIT COURT
                                 )       SS:
  COUNTY OF HENRY                )               CAUSE NO. 33C01-2001-CT-000004
                                                                        Henry Circuit Court 1
  DAVID HUTCHENS and
  CHRISTINA HUTCHENS            )
                                )
       Plaintiffs,              )
                                )
  v.                            )
                                )
  DIAMOND SEVEN EXPRESS LLC and )
  IOAN BLAGA                    )
                                )
                                )
       Defendants.              )

                                             SUMMONS
  TO DEFENDANT:                          Ioan Blaga
                                         2649 W. Bryn Mawr Ave. Apt 1S
                                         Chicago, IL 60659-4946


          You are hereby notified that you have been sued by the person named as Plaintiffs and in the
  Court indicated above. The nature of the suit against you is stated in the Complaint which is
  attached to this Summons. It also states the relief sought or the demand made against you by the
  Plaintiffs.

          An answer or other appropriate response in writing to the Complaint must be filed either by
  you or your attorney within twenty (20) days, commencing the day after you receive this Summons,
  (and twenty-three (23) days if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiffs.

         If you have a claim for relief against the Plaintiffs arising from the same transaction or
  occurrence, you must assert it in your written answer.
   1/25/2020
  _________________________                              _________________________________________
         Date                                            Clerk of the Henry County Courts

  Samantha C. Craig Stevens, #32553-49                   The following manner of service of Summons
  Whitney L. Coker, #32556-48                            is hereby designated:
  CRAIG KELLEY & FAULTLESS LLC                           __X___ Registered or certified mail.
  5845 Lawton Loop East Drive                            ______ Personal Service by Sheriff.
  Indianapolis, IN 46216                                 ______ Service upon Defendant at employer:
  (317) 545-1760                                         ______ Service upon agent or other:
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 19 of 30 PageID #: 26



                                         CERTIFICATE OF MAILING

         I hereby certify that on the ______ day of ________________, 20_____, I mailed a copy of this
  Summons and a copy of the Complaint to the Defendant _____________________________________, by
  Registered or Certified mail, requesting a return receipt at the address furnished by the Plaintiffs.

                                         Server’s Signature: _______________________________________

                                         Name & Title: ___________________________________________

                                         Server’s Address: Craig, Kelley & Faultless, LLC
                                                           5848 Lawton Loop East Drive
                                                           Indianapolis, Indiana 46216

                           RETURN ON SERVICE OF SUMMONS BY MAIL

    (1)   I hereby certify that the attached return receipt was received by me showing that the
          Summons and a copy of the Complaint, _______________________________, was accepted by
          the Defendant on the _______ day of _____________________________, 20_____.

    (2)   I hereby certify that the attached return receipt was received by me on the ___________ day
          of __________________, 20______, showing that the Summons and a copy of the Complaint
          was returned and not accepted.

    (3)   I hereby certify that the attached return receipt was received by me showing that the
          Summons and a copy of the Complaint mailed to Defendant_____________________________,
          was accepted by ___________________________________ (Age) _________ on behalf of the
          Defendant on the ________ day of ______________________, 20______.

                                         Server’s Signature: _______________________________________

                                         Name & Title: ___________________________________________

                                         Server’s Address: Craig, Kelley & Faultless, LLC
                                                           5848 Lawton Loop East Drive
                                                           Indianapolis, Indiana 46216

                                RETURN ON SERVICE OF SUMMONS

          I hereby certify that I have served the within Summons:
    (1)   By delivering a copy of the Summons and a copy of the Complaint to Defendant, ___________
          ______________________________ on the _________ day of ________________________, 20____.
    (2)   By leaving a copy of the Summons and a copy of the Complaint at ________________________
          _______________________________ the dwelling place or usual place of abode of the Defendant
          ______________________________________________________, with a person of suitable age and
          discretion residing therein, namely _________________________________________________ and
          by mailing a copy of the Summons to the Defendant by first class mail, to the address listed
          on the Summons, the last known address of the Defendant.

                                                 ________________________________________________
                                                 Sheriff of Henry County, Indiana

                                                 By: ____________________________________________
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 20 of 30 PageID  #:1/25/2020
                                                                         Filed: 27       9:35 AM
                                                                                                                      Clerk
                                                                                                      Henry County, Indiana




  STATE OF INDIANA               )               IN THE HENRY CIRCUIT COURT
                                 )       SS:
  COUNTY OF HENRY                )               CAUSE NO.          33C01-2001-CT-000004

  DAVID HUTCHENS and                                                          Henry Circuit Court 1
  CHRISTINA HUTCHENS            )
                                )
       Plaintiffs,              )
                                )
  v.                            )
                                )
  DIAMOND SEVEN EXPRESS LLC and )
  IOAN BLAGA                    )
                                )
                                )
       Defendants.              )

                                             SUMMONS
  TO DEFENDANT:                          Diamond Seven Express LLC
                                         c/o Marcel Suciu, Registered Agent
                                         500 N. Estrella Parkway, Ste. B2-462
                                         Goodyear, AZ 85338


          You are hereby notified that you have been sued by the persons named as Plaintiffs and in
  the Court indicated above. The nature of the suit against you is stated in the Complaint which is
  attached to this Summons. It also states the relief sought or the demand made against you by the
  Plaintiffs.

          An answer or other appropriate response in writing to the Complaint must be filed either by
  you or your attorney within twenty (20) days, commencing the day after you receive this Summons,
  (and twenty-three (23) days if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiffs.

         If you have a claim for relief against the Plaintiffs arising from the same transaction or
  occurrence, you must assert it in your written answer.
1/25/2020
  _________________________                              _________________________________________
         Date                                            Clerk of the Henry County Courts

  Samantha C. Craig Stevens, #32553-49                   The following manner of service of Summons
  Whitney L. Coker, #32556-48                            is hereby designated:
  CRAIG KELLEY & FAULTLESS LLC                           __X___ Registered or certified mail.
  5845 Lawton Loop East Drive                            ______ Personal Service by Sheriff.
  Indianapolis, IN 46216                                 ______ Service upon Defendant at employer:
  (317) 545-1760                                         ______ Service upon agent or other:
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 21 of 30 PageID #: 28



                                         CERTIFICATE OF MAILING

         I hereby certify that on the ______ day of ________________, 20_____, I mailed a copy of this
  Summons and a copy of the Complaint to the Defendant _____________________________________, by
  Registered or Certified mail, requesting a return receipt at the address furnished by the Plaintiffs.

                                         Server’s Signature: _______________________________________

                                         Name & Title: ___________________________________________

                                         Server’s Address: Craig, Kelley & Faultless, LLC
                                                           5848 Lawton Loop East Drive
                                                           Indianapolis, Indiana 46216

                           RETURN ON SERVICE OF SUMMONS BY MAIL

    (1)   I hereby certify that the attached return receipt was received by me showing that the
          Summons and a copy of the Complaint, _______________________________, was accepted by
          the Defendant on the _______ day of _____________________________, 20_____.

    (2)   I hereby certify that the attached return receipt was received by me on the ___________ day
          of __________________, 20______, showing that the Summons and a copy of the Complaint
          was returned and not accepted.

    (3)   I hereby certify that the attached return receipt was received by me showing that the
          Summons and a copy of the Complaint mailed to Defendant_____________________________,
          was accepted by ___________________________________ (Age) _________ on behalf of the
          Defendant on the ________ day of ______________________, 20______.

                                         Server’s Signature: _______________________________________

                                         Name & Title: ___________________________________________

                                         Server’s Address: Craig, Kelley & Faultless, LLC
                                                           5848 Lawton Loop East Drive
                                                           Indianapolis, Indiana 46216

                                RETURN ON SERVICE OF SUMMONS

          I hereby certify that I have served the within Summons:
    (1)   By delivering a copy of the Summons and a copy of the Complaint to Defendant, ___________
          ______________________________ on the _________ day of ________________________, 20____.
    (2)   By leaving a copy of the Summons and a copy of the Complaint at ________________________
          _______________________________ the dwelling place or usual place of abode of the Defendant
          ______________________________________________________, with a person of suitable age and
          discretion residing therein, namely _________________________________________________ and
          by mailing a copy of the Summons to the Defendant by first class mail, to the address listed
          on the Summons, the last known address of the Defendant.

                                                 ________________________________________________
                                                 Sheriff of Henry County, Indiana

                                                 By: ____________________________________________
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 22 of 30 PageID  #:3/26/2020
                                                                         Filed: 29       3:18 PM
                                                                                                 Clerk
                                                                                 Henry County, Indiana




  STATE OF INDIANA          )           IN THE HENRY CIRCUIT COURT
                            ) SS:
  COUNTY OF HENRY           )           CAUSE NO. 33C01-2001-CT-00004


  DAVID HUTCHENS and                    )
  CHRISTINA HUTCHENS,                   )
                                        )
                     Plaintiffs,        )
                                        )
        v.                              )
                                        )
  DIAMOND SEVEN EXPRESS, LLC            )
  and IOAN BLAGA,                       )
                                        )
                     Defendants.        )


                       ANSWER, AFFIRMATIVE DEFENSES
                       AND DEMAND FOR TRIAL BY JURY

        Defendants, Diamond Seven Express, LLC and Ioan Blaga, by counsel, for

  their Answer to Plaintiffs’ Complaint state as follows:

        1.    At all times relevant herein, David Hutchens was domiciled in Wayne

  County, Indiana.

        ANSWER: Defendants admit the allegations contained in paragraph 1

  of Plaintiffs’ Complaint.

        2.    At all times relevant herein, Ioan Blaga was domiciled in Illinois.

        ANSWER: Defendants admit the allegations contained in paragraph 2

  of Plaintiffs’ Complaint.

        3.    At all times relevant herein, Diamond Seven Express LLC was doing

  business in Henry County, Indiana.

        ANSWER: Defendants admit that Diamond Seven Express LLC was

  doing business in multiple states at all times relevant herein, including
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 23 of 30 PageID #: 30




  Henry County, Indiana; however, its principal place of business was

  Arizona.

        4.    At all times relevant herein, Ioan Blaga was an employee of Diamond

  Seven Express LLC and working within the scope of said employment. As a

  result of an employee-employer relationship, Diamond Seven Express LLC is

  liable, under the theory of respondeat superior, for the negligent acts or

  omissions of Ioan Blaga.

        ANSWER: Defendants admit that Defendant Ioan Blaga was an agent

  of Diamond Seven Express, LLC and working within the scope of his agency

  at the time of the accident. Defendants admit that Diamond Seven Express,

  LLC is generally liable for the negligent acts of its agents while in the course

  and scope of their agency pursuant to the theory of respondeat superior.

  Defendants specifically deny that Ioan Blaga acted negligently at the time

  of the accident and deny the remaining allegations contained in paragraph

  4 of Plaintiffs’ Complaint.



        5.    On November 25, 2019, at approximately 12:00 p.m., David

  Hutchens was operating a BMW in the right, eastbound lane on Interstate 70 in

  Henry County, Indiana.

        ANSWER: Defendants admit the allegations contained in paragraph 5

  of Plaintiffs’ Complaint.




                                         2
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 24 of 30 PageID #: 31




        6.    At said date and time, Ioan Blaga was operating a Semi-Tractor and

  Trailer in the left, eastbound lane on Interstate 70 in Henry County, Indiana.

        ANSWER: Defendants admit the allegations contained in paragraph 6

  of Plaintiffs’ Complaint.



        7.    At said date and time, Ioan Blaga negligently changed lanes on

  Interstate 70 and caused the Semi-Tractor and Trailer to collide with the BMV

  being occupied by David Hutchens.

        ANSWER: Defendants deny the allegations contained in paragraph 7

  of Plaintiffs’ Complaint.



        8.    At all times relevant herein, Diamond Seven Express LLC was a

  motor carrier subject to the provisions of the Federal Motor Carrier Safety

  Regulations as incorporated by reference in Indiana Code §8-2.1-24-18.

        ANSWER:      Defendants admit that at all times relevant herein,

  Diamond Seven Express LLC was a motor carrier and was subject to the

  provisions of the Federal Motor Carrier Safety Regulations that specifically

  applied to Diamond Seven Express LLC.



        9.    At all times relevant herein, the Semi-Tractor and Trailer being

  operated by Ioan Blaga was a commercial motor vehicle subject to the provisions

  of the Federal Motor Carrier Safety Regulations as incorporated by reference in

  Indiana Code §8-2.1-24-18.

                                         3
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 25 of 30 PageID #: 32




          ANSWER: Defendants admit that at all times relevant therein, the

  semi-tractor and trailer operated by Ioan Blaga was a commercial motor

  vehicle subject to the provisions of the Federal Motor Carrier Safety

  Regulations that specifically applied to the vehicle.



          10.   At all times relevant herein, as the driver and operator of the Semi-

  Tractor and Trailer, Ioan Blaga was subject to the provisions of the Federal Motor

  Carrier Safety Regulations as incorporated by reference in Indiana Code §8-2.1-

  24-1.

          ANSWER: Defendants admit that at all times relevant herein, as the

  driver and operator of a semi-tractor trailer, Ioan Blaga was subject to the

  provisions of the Federal Motor Carrier Safety Regulations that specifically

  applied to him.



          11.   At all times relevant herein, Ioan Blaga owed various duties which

  included, but are not limited to, the following:

          a.    a duty to exercise reasonable care in the operation of the
                vehicle;

          b.    a duty to maintain proper control of the vehicle;

          c.    a duty to keep a proper lookout;

          d.    a duty to operate the vehicle at a reasonable speed under the
                circumstances in order to avoid a collision; and

          e.    a duty to not change from one traffic lane to another unless
                the movement could be made with reasonable safety;



                                           4
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 26 of 30 PageID #: 33




        f.    a duty to use a turn signal indicating a lane change; and

        g.    a duty to yield the right of way.

        ANSWER: Defendants admit that Ioan Blaga owed the duties required

  of him by state and federal laws and regulations.         Defendants deny the

  remaining allegations contained in paragraph 11 of Plaintiffs’ Complaint,

  and each of its subparts, to the extent they are inconsistent with the

  applicable state and federal laws and regulations.



        12.   On November 25, 2019, at approximately 12:00 p.m., Ioan Blaga

  negligently breached the duties that were owed. Ioan Blaga’s breaches include,

  but are not limited to, the following:

        a.    failing to exercise reasonable care in the operation of the
              vehicle;

        b.    failing to maintain proper control of the vehicle;

        c.    failing to keep a proper lookout;

        d.    failing to operate the vehicle at a reasonable speed under the
              circumstances in order to avoid a collision;

        e.    changing from one traffic lane to another when the movement
              could not be made with reasonable safety;

        f.    failing to use a turn signal to indicate a lane change; and

        g.    failing to yield the right-of-way.

        ANSWER: Defendants deny the allegations contained in paragraph 12

  of Plaintiffs’ Complaint, and each of its subparts.




                                           5
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 27 of 30 PageID #: 34




        13.   Some or all of Ioan Blaga’s negligent acts or omission were violations

  of statutes or ordinances, for which there was no excuse or justification, that

  were designed to protect the class of persons, in which David Hutchens was

  included, against the risk of harm which occurred as a result of the violation.

        ANSWER: Defendants deny the allegations contained in paragraph 13

  of Plaintiffs’ Complaint and specifically deny that Defendant Ioan Blaga

  committed negligent acts or omissions at the time of the accident.



        14.   As a direct and proximate result of Ioan Blaga’s negligence, David

  Hutchens:

        a.    has sustained injuries, which might be permanent in nature
              and have affected the ability to function as a whole person;

        b.    has sustained physical pain and mental suffering, and it is
              likely physical pain and suffering will be experienced in the
              future, as a result of the injuries;

        c.    has incurred reasonable expenses for necessary medical care,
              treatment and services, and it is likely expenses for future
              medical care, treatment, and service will also be incurred;

        d.    may have had personal property damaged or destroyed, lost
              the use of personal property, and incurred towing and storage
              expenses;

        e.    may have lost earnings, profits or income;

        f.    may have lost or suffered an impairment of earning capacity;

        g.    may have sustained bodily disfigurement or deformity; and

        h.    may have been otherwise damaged and injured.

        ANSWER: Defendants deny the allegations contained in paragraph 14

  of the Plaintiffs’ Complaint, including its subparts.
                                          6
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 28 of 30 PageID #: 35




        15.    As a direct and proximate result of Ioan Blaga’s negligence,

  Christina Hutchens:

        a.     lost the care, society, companionship, support and service of
               a spouse and it is likely that said care, society,
               companionship, support, or service will be lost in the future;

        b.     may have lost earnings, profits or income; and

        c.     may have been otherwise damaged and injured.

        ANSWER: Defendants deny the allegations contained in paragraph 15

  of Plaintiffs’ Complaint, and each of its subparts.

                             AFFIRMATIVE DEFENSES

        Defendants, Diamond Seven Express, LLC and Ioan Blaga, by counsel, for

  their Affirmative Defenses, state as follows:

        1.     Plaintiffs fail to state a claim upon which relief may be granted

  pursuant to Indiana Trial Rule12(b)(6) as to negligence per se, if the allegations

  contained in the Complaint could be construed to assert such a claim.

        2.     Plaintiff David Hutchens’ negligence exceeds fifty percent (50%) of

  the total fault attributable to this incident, thereby barring recovery.

        3.     Plaintiffs’ damages, if any, should be reduced by percentage of the

  comparative fault of Plaintiff David Hutchens.

        4.     Subject to further discovery, Plaintiffs may have received payments

  for their alleged injuries from a collateral source to which Defendants may be

  entitled to a set off under the law.




                                           7
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 29 of 30 PageID #: 36




      5.       Subject to further discovery, Plaintiffs may have failed to mitigate

  their damages.

        6.     Defendants hereby specifically deny any and all allegations in

  Plaintiffs’ Complaint that were not specifically admitted.

        7.     Defendants reserve the right to assert additional Affirmative

  Defenses.

        WHEREFORE, Defendants, Diamond Seven Express, LLC and Ioan Blaga,

  respectfully request that Plaintiffs take nothing by way of their Complaint, for

  costs of this action, and for all other just and proper relief.

                           DEMAND FOR TRIAL BY JURY

        Defendants, Diamond Seven Express, LLC and Ioan Blaga, by counsel,

  respectfully request this matter be tried by a jury.



                                         Respectfully submitted,

                                         WHITTEN LAW OFFICE



                                         By_______________________________________
                                           Christopher R. Whitten/#20429-49
                                           Emily M. Gettum/#31012-41
                                           Counsel for Defendants




                                            8
Case 1:20-cv-01049-JRS-MPB Document 1-2 Filed 04/03/20 Page 30 of 30 PageID #: 37




                           CERTIFICATE OF SERVICE

         I certify that on the 26th day of March, 2020, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system, which sent
  notification to the following CM/ECF participants:

        Samantha C. Craig Stevens
        Whitney L. Coker
        CRAIG KELLEY & FAULTLESS, LLC
        5845 Lawton Loop East Drive
        Indianapolis, IN 46216



                                        _________________________________________
                                        Christopher R. Whitten

  Christopher R. Whitten
  Emily M. Gettum
  WHITTEN LAW OFFICE
  6801 Gray Road, Suite H
  Indianapolis, IN 46237
  PH: 317-362-0225
  FX: 317-362-0151
  cwhitten@indycounsel.com
  egettum@indycounsel.com




                                          9
